IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


WILLIAM EVANS,                             : No. 55 EM 2017
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
THE COMMONWEALTH COURT OF                  :
PENNSYLVANIA (HARRISBURG                   :
DIVISION),                                 :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of July, 2017, the Application for Leave to File Original

Process and the Application for Leave to File a Response are GRANTED, and the

Petition for Writ of Mandamus is DENIED.